DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Receipt is acknowledged of Amendments and Remarks filed on 01/13/21. Claims 1 and 10 have been amended, claims 2 and 6 have been cancelled and new claims 11-18 have been added. Accordingly, claims 1, 3-5, 7-18 are pending and under examination on the merits.

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
12/484,137 (claiming benefit of 61/061,551), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The instant Application is a CIP of Application No. 12/484,137 however this Application does not provide support for the added limitation of an AUC level in a subject’s plasma for diketopiperazine. Accordingly, the instant Application is awarded the priority date of 07/02/2009.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3-5, 7-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the upper limit of the AUC0-inf of diketopiperazine. 
claim 18 recites the broad recitation anti-PRAME, and the claim also recites “preferentially expressed antigen of melanoma” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 18 is also indefinite for reciting indefinite limitations including “esophageal tumor associated antigen” and “melanoma tumor associated antigen”. This is indefinite because it is not clear how the antigen is associated.  
Claim 18 is further indianite for reciting the species “exendin” twice (See lines 3 and 6). It is not clear if they are meant to be different species or the same. 



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 3-5, 7-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leon-Bay et al (US 20060040953) in view of Steiner et al (US 20040182387).

Leon-Bay et al teach improved drug delivery systems comprising carboxylate salts of heterocyclic compounds in combination with one or more drugs. The heterocyclic compounds include diketopiperazines, such as, 6-di(fumaryl-4-aminobutyl)-2,5-diketopiperazine, known as FDKP (See [0005]-[0006]). Representative drugs useful with the said drug delivery systems include insulin and other hormones, peptides, proteins, polysaccharides, such as heparin, nucleic acids, anticoagulants, cytotoxic agents, antigens and antibodies, antibiotics, anti-inflammatories, antivirals, vaso- and neuroactive agents, etc, (See [0007], [0011] & [0047]).
It is disclosed that the diketopiperazine/insulin powder compositions are soluble at the physiological pH of the lung surface and dissolve rapidly after inhalation. Once dissolved, the DKP facilitates passive transcellular transport of the insulin (See [0062]).
Leon-Bay et al disclose that the pulmonary delivery can be very effectively accomplished using dry powders comprising the microparticles and can lead to rapid absorption into the circulation (bloodstream). Dry powder inhalers are known in the art and particularly suitable inhaler systems are described in U.S. patent application Ser. Nos. 09/621,092 and 10/655,153, both entitled "Unit Dose Capsules and Dry Powder Inhaler", which are hereby incorporated by reference in their entirety (See [0083]). (NOTE: Application serial No. 10/655,153 is published as US 20040182387 by Steiner et al, discussed below).
Leon-Bay et al further disclose examples of a dry powder formulation comprising FDKP and insulin. Example 13 discloses such compositions wherein the percentage of powder empting from cartridges and VMDs being 7.6, 4.6, 4.9 and 5.17 micron are disclosed (See [0101] and Tables 3-8). 
Leon-Bay et al lack a disclosure on the cartridge configuration. This would have been obvious over the inhaler disclosed by Steiner et al. 

Steiner et al ‘387 disclose a dry powder inhaler comprising in general, a housing having an air intake, an air flow-control/check-valve, a mixing section and a breath.  A cartridge loaded with a single dose of medicament can be installed in the mixing section. Disclosure is also to a medicament-containing inhaler cartridge which will supply medicament for complete air entrainment and proper dispersion into the air stream. The cartridge contains a medicament powder, and it can be installed in and removed from the mixing chamber (See entire document, especially the abstract, [0010], [0014], [0015] and [0053]). 

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Steiner et al ‘387 with that of Leon-Bay et al to arrive at the instant invention. It would have been obvious to do so because Leon-Bay et al teach dry powder formulations comprising diketopiperazine and a pharmaceutically active agent such as proteins or peptides including insulin for inhalation into the pulmonary system administered to the subject’s pulmonary system via a suitable dry powder device. Leon-Bay et al also exemplifies a formulation administered by a cartridge of a dry powder formulation comprising diketopiperazine and insulin and further refer to the dry powder inhaler disclosed by Steiner et al '387 which teach that the inhaler comprises a container which comprises the medicament powder and the air flow going through the container results in delivering the powder to the lungs of the patient. As such it would have been obvious to one of ordinary skill in the art to have stored in and delivered the powder from a cartridge placed in the inhaler taught by Steiner et al to effectively deliver the active agents into the subject’s lung for effective treatment and with a reasonable expectation of success. 

While Leon-Bay et al or Steiner et al do not expressly disclose the inhaler wherein the cartridge containing a dry powder formulation is reconfigurable in the inhaler from a containment configuration to a dosing configuration as recited in claims 1 and 10, Leon-Bay et al disclose the single unit cartridges delivering the unit dose of the formulation via the inhaler device of Steiner et al. It is considered that the single doe unit cartridges are both the containment and dosing units.  
Furthermore, Leon-Bay et al or Steiner et al do not expressly disclose an AUC level or the Tmax of less than 1 hour. However these limitations are inherently present because the said limitations are the result of the composition and its delivery which are taught by the references. As such one of ordinary skill in the art would have expected the same results from delivering the compositions of Leon-Bay et al delivered with the inhalation device of Steiner et al. 

Claims 1, 3-5, 7-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leon-Bay et al (US 20090111749) in view of Steiner et al (US 20040182387).

Leon-Bay et al ‘749 teach a method of introducing an active agent into the circulatory system of a mammal utilizing a rapid drug delivery system for pulmonary 
The said active agent is combined with a diketopiperazine to produce a pharmaceutical composition suitable for pulmonary inhalation; and providing the pharmaceutical composition to the patient. The said diketopiperazine may be 3,6-di(fumaryl-4-aminobutyl)-2,5-diketopiperazine (fumaryl diketopiperazine, FDKP) and in a dry powder form. The step of administering the composition to the patient comprises pulmonary administration of the composition using a dry powder inhaler comprising a cartridge, such as a unit dosing cartridge (See [0008], [0011]-[0014] and [0043]). 
The said active agents are pharmaceutical substances and bioactive agents, such as nucleic acids, polypeptides, peptides, proteins, vasoactive agents, neuroactive agents, hormones, antibiotics, antiviral agents, antigens, antibodies, etc. More particularly, active agents may include, insulin, growth hormone, parathyroid hormone (PTH), ghrelin, granulocyte macrophage colony stimulating factor (GM-CSF), glucagon-like peptide 1 (GLP-1), cytokines, infectious agents, inflammatory mediators, exendin, sumatriptan, etc, (See [0040], [0068] and [0080]). 
It is disclosed that the pulmonary administration can be accomplished by providing the GLP-1 in a dry powder formulation for inhalation. The dry powder formulation is a stable composition and can comprise microparticles which are suitable for inhalation and which dissolve rapidly in the lung and rapidly deliver GLP-1 to the pulmonary circulation (See [0071]). 
pulmonary delivery can be very effectively accomplished using dry powders comprising the microparticles and can lead to rapid absorption into the circulation (bloodstream). Dry powder inhalers are known in the art and particularly suitable inhaler systems are described in U.S. patent application Ser. Nos. 09/621,092 and 10/655,153, both entitled "Unit Dose Capsules and Dry Powder Inhaler", which are hereby incorporated by reference in their entirety (See [0083]). (NOTE: Application serial No. 10/655,153 is published as US 20040182387 by Steiner et al, discussed below).
Leon-Bay et al further disclose examples of a dry powder formulation comprising FDKP and GLP-1. The dry inhalation powder contained 1.5 mg of human GLP-1(7-36) amide in a total of 10 mg dry powder formulation containing FDKP in single dose cartridge. The data provided in Table 1 shows that the AUC 0-120 for FDKP is 22,169.2 (min/pmol/L) and Tmax is 4.5 min (See [0105], [0145] and Table 1). 
Leon-Bay et al lack a disclosure on the cartridge configuration. This would have been obvious over the inhaler disclosed by Steiner et al. 

Steiner et al ‘387 disclose a dry powder inhaler comprising in general, a housing having an air intake, an air flow-control/check-valve, a mixing section and a mouthpiece, which operates effectively over a broad inhalation tidal volume range of human breath.  A cartridge loaded with a single dose of medicament can be installed in the mixing section. Disclosure is also to a medicament-containing inhaler cartridge which will supply medicament for complete air entrainment and proper dispersion into the air stream. The cartridge contains a medicament powder, and it can be installed in removed from the mixing chamber (See entire document, especially the abstract, [0010], [0014], [0015] and [0053]). 

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Steiner et al ‘387 with that of Leon-Bay et al ‘749 to arrive at the instant invention. It would have been obvious to do so because Leon-Bay et al ‘749 teach dry powder formulations comprising diketopiperazine and a pharmaceutically active agent such as proteins or peptides including GLP-1 or insulin for inhalation into the pulmonary system administered to the subject’s pulmonary system via a suitable dry powder device. Leon-Bay et al also exemplifies a formulation administered by a cartridge of a dry powder formulation comprising diketopiperazine and GLP-1 and provide samples of the PK parameters of the deliveries and further refer to the dry powder inhaler disclosed by Steiner et al '387 which teach that the inhaler comprises a container which comprises the medicament powder and the air flow going through the container results in delivering the powder to the lungs of the patient. As such it would have been obvious to one of ordinary skill in the art to have stored in and delivered the powder from a cartridge placed in the inhaler taught by Steiner et al to effectively deliver the active agents into the subject’s lung for effective treatment and with a reasonable expectation of success. 
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 
.  

Claims 1, 3-5, 7-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steiner et al (6,071,497) in view of Steiner et al (US 20040182387).

Steiner et al ‘497 teach drug delivery to the pulmonary system by encapsulation of the drug to be delivered in microparticles having a size range between 0.5 microns to 10 microns, preferably in the range of two to five microns, and wherein the drug delivery system is based on the formation of diketopiperazine microparticles (See abstract). The fumaryl diketopiperazine is most preferred for pulmonary applications (see Col. 4, lines 61-62). The said microparticles are formed in the presence of the drug to be delivered, for example, proteins or peptides such as insulin or calcitonin, polysaccharides such as heparin, and wherein the microparticles are administered by the use of a dry powder--breath activated--compressed air inhaler. Examples demonstrate the administration of calcitonin encapsulated in two micron diameter diketopiperazine microparticles to the pulmonary system of sheep (See Col. 1, line 65 to Col. 2, line 30 and Col. 8, line 53 to Col. 9, line 55 and claim 6).
 that the mean pharmacokinetic profiles of plasma sCT delivered to the lung were determined by radioimmunoassay. The absorption in the pulmonary administration was rapid with significant blood levels appearing within 30 minutes. The tests performed by administering calcitonin (sCT) to sheep and that the truncated AUC (0 to 6 hours) was calculated for each animal using the trapezoidal rule. The bioavailability (F%) for each animal was calculated from the ration of the AUCs for the pulmonary and subcutaneous administrations. The mean (± standard error of the mean) AUC for the pulmonary and subcutaneous administration was 6,505 ± 1,443 pg.hr/mL and 38,842 ± 5,743 pg.hr/mL, respectively. The mean (+standard error of the mean) of the individual animal bioavailabilities was 17± 4%. The mean (± standard error of the mean) peak plasma sCT level following pulmonary administration was 2,864 ± 856 pg/mL and occurred at 0.25 hours. (See Col. 11, line 60 to Col. 12, line 12).
Steiner et al ‘497 lack a specific disclosure on the cartridge. This is done by Steiner et al ‘387. 

Steiner et al ‘387 disclose a dry powder inhaler comprising in general, a housing having an air intake, an air flow-control/check-valve, a mixing section and a mouthpiece. A cartridge loaded with a single dose of medicament can be installed in the mixing section. Disclosure is also to a medicament-containing inhaler cartridge which will supply medicament for complete air entrainment and proper dispersion into the air stream. The cartridge contains a medicament powder, and it can be installed in and removed from the mixing chamber (See entire document, especially the abstract, [0014], [0015] and [0053]). 
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Steiner et al ‘387 with that of Steiner et al ‘497 to arrive at the instant invention. It would have been obvious to do so because Steiner et al ‘497 teach dry powder formulations comprising diketopiperazine and a pharmaceutically active agent such as proteins or peptides for inhalation into the pulmonary system. The said formulation is delivered via a dry powder inhaler. While Steiner et al ‘497 do not disclose the details of the inhaler, Steiner et al '387 does teach that the inhaler comprises a container which comprises the medicament powder and the air flow going through the container results in delivering the powder to the lungs of the patient. As such it would have been obvious to one of ordinary skill in the art to have stored in and delivered the powder from the inhaler taught by Steiner et al to effectively deliver the active agents into the subject’s lung for effective treatment and with a reasonable expectation of success. 
It would have also been obvious to one of ordinary skill in the art to have incorporated the device of Steiner et al ‘387 into the delivery system of Steiner et al ‘497 because the dry powder formulations of ‘497 would necessarily be delivered by an inhaler suitable for such formulation and Steiner et al ‘387 discloses such device.
While Steiner et al ‘497 or Steiner et al ‘387 do not expressly disclose the inhaler wherein the cartridge containing a dry powder formulation is reconfigurable in the inhaler from a containment configuration to a dosing configuration as recited in claims 1 and 10, the references disclose the single unit cartridges delivering the unit dose of the formulation via the inhaler device of Steiner et al. It is considered that the single doe unit cartridges are both the containment and dosing units. 
.    
  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

 	Claims 1, 3-5, 7-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,393,372. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the instant claims. The said instant claims are generic to all that is recited in reference claims. That is, the instant claims fall entirely within the scope of the reference claims.
Instant claim 1 recites an inhalation system comprising a dry powder inhaler and a dry powder formulation comprising a diketopiperazine wherein the system is configured to deliver the diketopipierazine to the pulmonary circulation from a single inhalation. 
Reference claim 1 is drawn to an inhalation system comprising a dry powder inhaler comprising a mouthpiece and a container, wherein the container comprises a top and a bottom which are movable relative to one another, and wherein 20-70% of the 
The difference between the recited claims of the instant application and the reference claims is that the instant application claims do not expressly recite the limitations of a first and a second flow path whereas reference claims do. However, the recited claims of the instant application are not mutually exclusive since the inhaler of the instant application is the same as that claimed by reference claims. In other words, all the limitations of the instant claims are within the scope of reference claims.  

Claims 1, 3-5, 7-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 8,485,180. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the instant claims.
Instant claim 1 recites an inhalation system comprising a dry powder inhaler and a dry powder formulation comprising a diketopiperazine wherein the system is configured to deliver the diketopipierazine to the pulmonary circulation from a single inhalation. 
Claim 1 of the ‘180 Patent recites an inhalation system, comprising: a dry powder formulation comprising a plurality of powder particles of a diketopiperazine; and a dry powder inhaler configured to deliver the powder particles to the pulmonary circulation of 
The difference between the recited claims of the instant application and the reference claims is that the instant application claims do not expressly recite the limitations of the inhaler or a second flow path whereas reference claims do. However, .  

Claims 1, 3-5, 7-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 15-21 of U.S. Patent No. 8,636,001. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims. 
Instant claim 1 recites an inhalation system comprising a dry powder inhaler and a dry powder formulation comprising a diketopiperazine wherein the system is configured to deliver the diketopipierazine to the pulmonary circulation from a single inhalation. 
Reference claims 1 and 11 recite an inhalation system for delivering a dry powder medicament to a pulmonary tract, comprising a dry powder inhaler configured to have at least two inlet apertures, wherein a first inlet aperture is in communication with a first air flow pathway and a second inlet aperture is in communication with a second air flow pathway, and a container to enclose the dry powder medicament wherein the dry powder medicament comprises diketopiperazine particles. 
The difference between the recited claims of the instant application and the reference claims is that the instant application claims do not expressly recite the limitations of the inhaler or a second flow path whereas reference claims do. However, the recited claims of the instant application are not mutually exclusive since the inhaler .  

Claims 1, 3-5, 7-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 13-18 of U.S. Patent No. 8,424,518 in view of Steiner et al (6,071,497). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims in view of Steiner et al and Leon-Bay et al. 
Instant claim 1 recites an inhalation system comprising a dry powder inhaler and a dry powder formulation comprising a diketopiperazine wherein the system is configured to deliver the diketopipierazine to the pulmonary circulation from a single inhalation. 
The reference claims are drawn to a dry powder medicament cartridge for an inhaler, comprising: an enclosure configured to hold a medicament comprising a cartridge top and a cartridge bottom which are moveable relative to one another by a translational motion; at least one inlet port to allow flow into the enclosure, and at least one dispensing port to allow flow out of the enclosure; said at least one inlet port is configured to direct at least a portion of the flow entering the at least one inlet port at the at least one dispensing port within the enclosure in response to a pressure differential.
The differences between claimed subject matter and the reference claims include lack of disclosure in the reference claims of the breath powdered inhaler and the Tmax or percent emitted powder.  However one of ordinary skill in the art would have been motivated to incorporate such limitations and ranges from the teachings of the prior art . 

Claims 1, 3-5, 7-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 8 and 11-13 of U.S. Patent No. 9,662,461. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims. 
Instant claim 1 recites an inhalation system comprising a dry powder inhaler and a dry powder formulation comprising a diketopiperazine wherein the system is configured to deliver the diketopipierazine to the pulmonary circulation from a single inhalation. 
Reference claims 1, 3-4, 7, 10 and 13-14 recite a dry powder inhaler comprising: at least one rigid air conduit and a housing configured to accept a cartridge, the cartridge comprising a lid and a movable container having a dry powder, the container configured to move relative to the cartridge lid from a storage position to a dispensing position to form a flow path between one or more inlet ports and one or more dispensing ports within the inhaler; and wherein the dry powder inhaler is configured to emit greater than about 75% of a dry powder from the container as powder particles in a single inhalation, and the powder particles emitted have a volumetric median geometric diameter of less than about 5 microns when the single inhalation generates a peak 
The difference between the recited claims of the instant application and the reference claims is that the instant application claims do not expressly recite the limitations of the inhaler or an airflow whereas reference claims do. However, the recited claims of the instant application are not mutually exclusive since the inhaler of the instant application is the same as that claimed by reference claims. In other words, all the limitations of the instant claims are within the scope of reference claims.

Claims 1, 3-5, 7-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,778,403. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims. 
Instant claim 1 recites an inhalation system comprising a dry powder inhaler and a dry powder formulation comprising a diketopiperazine wherein the system is configured to deliver the diketopipierazine to the pulmonary circulation from a single inhalation. 
Reference claims recite a method of delivering an active agent to a patient in need thereof comprising administering a dry powder comprising microparticles of a diketopiperazine, the microparticles having been loaded with a drug or active agent, by inhalation of said dry powder by said patient. The dry powder is contained in a unit dose 
The difference between the recited claims of the instant application and the reference claims is that the instant application claims do not expressly recite the limitations of the inhaler or an airflow whereas reference claims do. However, the recited claims of the instant application are not mutually exclusive since the inhaler of the instant application is the same as that claimed by reference claims. In other words, all the limitations of the instant claims are within the scope of reference claims.  
  
Claims 1, 3-5, 7-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 8 and 11-13 of U.S. Patent No. 10,201,672. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims. 
Instant claim 1 recites an inhalation system comprising a dry powder inhaler and a dry powder formulation comprising a diketopiperazine wherein the system is configured to deliver the diketopipierazine to the pulmonary circulation from a single inhalation. 
Reference claims 1, 4 and 11 recite an inhaler comprising: a housing, a mouthpiece, and a cartridge contained within the housing, the cartridge comprising two or more rigid parts; wherein at least one of the two or more rigid parts of the cartridge is a container, wherein the mouthpiece is configured to translocate the container from a powder containment position in a first location to a dosing position in a second location 
The difference between the recited claims of the instant application and the reference claims is that the instant application claims do not expressly recite the limitations of the inhaler or an airflow whereas reference claims do. However, the recited claims of the instant application are not mutually exclusive since the inhaler of the instant application is the same as that claimed by reference claims. In other words, all the limitations of the instant claims are within the scope of reference claims.  

Claims 1, 3-5, 7-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 8 and 11-13 of U.S. Patent No. 10,744,280. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims. 
Instant claim 1 recites an inhalation system comprising a dry powder inhaler and a dry powder formulation comprising a diketopiperazine wherein the system is 
Reference claims 1, 6 and 13 recite a medicament cartridge comprising: a powder container configured to include a location for a dry powder; a lid; and an internal volume, wherein the medicament cartridge is configured to include a containment configuration and a dosing configuration, wherein the lid includes a deflector or stem protruding from an undersurface facing the internal volume, wherein in the dosing configuration the deflector or stem is situated over the location for the dry powder to direct airflow entering the internal volume from a direction parallel to the lid to a substantially downward direction, to a direction substantially parallel to the lid through the location, to a direction substantially perpendicular to the lid to exit the powder container.  The container is configured to hold a dry powder medicament including a peptide or protein including insulin and diketopiperazine. 
The difference between the recited claims of the instant application and the reference claims is that the instant application claims do not expressly recite the limitations of the inhaler or an airflow whereas reference claims do. However, the recited claims of the instant application are not mutually exclusive since the inhaler of the instant application is the same as that claimed by reference claims. In other words, all the limitations of the instant claims are within the scope of reference claims.  

Claims 1, 3-5, 7-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 8-14 of U.S. Patent No. 10,751,488. Although the claims at issue are not identical, they are not patentably distinct from each the examined claims would have been obvious over the reference claims. 
Instant claim 1 recites an inhalation system comprising a dry powder inhaler and a dry powder formulation comprising a diketopiperazine wherein the system is configured to deliver the diketopipierazine to the pulmonary circulation from a single inhalation. 
Reference claims 1, 5 and 8 recite a medicament cartridge for an inhaler, comprising: a cartridge disk including two or more containers configured to hold a medicament; …… .  The container is configured to hold a dry powder medicament including a peptide or protein including insulin and diketopiperazine. 
The difference between the recited claims of the instant application and the reference claims is that the instant application claims do not expressly recite the limitations of the inhaler or an airflow whereas reference claims do. However, the recited claims of the instant application are not mutually exclusive since the inhaler of the instant application is the same as that claimed by reference claims. In other words, all the limitations of the instant claims are within the scope of reference claims.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gelber et al (US 20060153778).
Gelber et al teach compositions for minimizing the accrual of inhaled insulin in the lungs of a patient after administration of an inhaled insulin composition. The said inhalable insulin composition is a dry powder. Preferably, the insulin is complexed with a diketopiperazine, such as fumaryl diketopiperazine (See [0014]-[0018]). The said a dry powder, such as by inhalation using, for example, dry powder inhalers known in the art (See [0084]). 
Gelber et al recite that “As used herein, the term "TechnosphereTM/Insulin" refers to fumaryl diketopiperazine complexed with insulin. TechnosphereTM are microparticles (also referred to herein as microspheres) formed of diketopiperazine that self-assembles into an ordered lattice array at particular pHs, typically a low pH. They typically are produced to have a mean diameter between about 1 and about 5 µm” (See [0034]). It is further disclosed that the said TechnosphereTM/insulin dry powder, pulmonary insulin is delivered via the small MannKindTM inhaler (See [0106]). 
Gelber et al then disclose insulin AUC (0-last) in lung (FIG. 3A) and serum (FIG. 3B) following inhalation of 3 Units TechnosphereTM/Insulin. Table 2 shows the AUC values in the lung and serum of the rat which include 67104 mIU*min/rat in day 1 in the lung.
Gelber et al does not expressly disclose the inhaler comprising a flow path through a container and lack a specific disclosure on the AUC 0-2hr being from 160 to 1,000 µU*min/mL per unit of insulin emitted. However the device disclosed by Steiner et al would be able to achieve the said results. 

Response to Arguments
Applicant's arguments filed 01/13/2021 have been fully considered but they are not persuasive. 
Applicant’s main argument is that the references of record do not teach the peak concentration of diketopiperazine in the subject’s plasma as claimed in claims 1 and 10. 

Applicant has not distinguished the claimed inhalation system from the prior art’s teaching. Only the lack of express disclosure on the claimed AUC or Tmax values is argued. This argument is neither persuasive nor sufficient to overcome the rejection.  
Applicant also points to the Figures 2a and 2b of Steiner et al ‘497 and argues that the “values are well below the claimed diketopiperazine concentrations” (See Remarks, pages 6-7). 
The argument is not persuasive because the comparisons are not true side-by-side comparisons. Steiner et al’ 497 shows 1- the concentration of salmon calcitonin, not FDKP, 2- the rejection is based on the compositions of Steiner et al ‘497 in view of Steiner et al ‘387, 3- the data is pg/ml over about 6 hours not per minute. The data is also not per mg of diketopiperazine.  
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made. 


Claims 1, 3-5, 7-18 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                          /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616